DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 30, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8, 3, 4, 5, and 10 of copending Application No. 16784996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application does not contain that the monofunctional monomer has a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of copending Application No. 16784345 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the application claim 1 are to be found in copending application claim 1  (as the application claim 1 fully encompasses copending application claim 1).  The difference between the application claim 1 and the copending application claim 1  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 5 of copending 16902376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application does not include the limitation of the monofunctional monomer containing polycyclic hydrocarbon groups.  However, the specification of the copending application states the addition of said compound and the motivation for adding said compound to be because it provides for a composition that has scratch resistance and flexibility (0038).  Therefore, one skilled in the art prior to the effective filing date of the present invention would know to add said compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7, 3, 4 and 5 of copending Application No. 16902426 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application does not include the limitation that the monofunctional monomer include a polycyclic hydrocarbon group.  However, claim 7 adds such limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kite et al (WO 2015/140538).
With regards to claims 1 and 2, Kite teaches an inkjet ink (abstract) that includes a monofunctional (meth)acrylate monomer and a difunctional (meth)acrylate monomer (abstract).  Kite teaches the monofunctional monomer to include isobornyl acrylate (reading on a monomer having a polycyclic hydrocarbon group) (pages 3 and 4).  Kite teaches the composition to contain monofunctional monomer including 2-phenoxyethyl acrylate (as applicants cite in the specification as having a glass transition temperature of -22°C) at a concentration of 18.58, N-vinyl caprolactam (as applicants cite in the specification as having a glass transition temperature of 90°C) at a concentration of 15.20, and SR256 (having a glass transition temperature of -53°C) at a concentration of 9.40 (page 14 example 1).  Kite teaches the multifunctional monomer to be ETERMER 222 (DPGDA) (as applicants cite in the specification as having a glass transition temperature of 104°C) at a concentration of 4.99 (page 14 example 1).  Therefore, the amount of monofunctional monomers to be 89.64% of the polymerizable compound and the Glass Transition temperature (Tg) as calculated in the specification to be 980°C.
With regards to claim 3, Kite teaches the composition to include the polyfunctional monomer to be 10% (page 14 example 1).
With regards to claim 4, Kite teaches multifunctional monomer to include Dipropylene glycol diacrylate (as applicants cite in the specification as reading on the claimed formula) (page 14 example 1).
With regards to claim 5, Kite teaches the amount of monofunctional monomers to be 90% of the polymerizable compound (page 14 table 1).
With regards to claim 6, Kite teaches the amount of monofunctional monomer to be 80% of the total composition.
With regards to claim 7, Kite teaches the composition to contain a pigment (page 14 table 1).
With regards to claim 8, Kite teaches the addition of N-vinyl caprolactam (page 14 table 1) which is a compound having a Nitrogen atom and to be present in a concentration of 10-30% (page 3).


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al (US 2013/0260092).
With regards to claim 1, Araki teaches a radiation curing type ink composition (abstract) containing a monofunctional polymerizable monomer and a polyfunctional polymerizable compound (abstract).  Araki teaches the composition to include IBOA (isobornyl acrylate) (reading on having a polycyclic hydrocarbon group) and the amount of monofunctional monomer to be 93.98% of the polymerizable compounds (0346 table 3 example 1).  Araki further teaches the composition to contain 20 parts NVC (Tg=90°C), 53 parts A-2-1 (N-isopropylacrylamide (0310)) (Tg=130°C), 5 parts B-1 
With regards to claim 2, Araki teaches the composition to include IBOA (isobornyl acrylate) (reading on having a polycyclic hydrocarbon group).
With regards to claim 3, Araki teaches the amount of polyfunctional compound to be 6% of the polymerizable compound (0346 table 3 example 1).
With regards to claim 5, Araki teaches the amount of monofunctional monomer to be 94% of the polymerizable compound (0346 table 3 example 1).
With regards to claim 6, Araki teaches the monofunctional monomer to be present in the amount of 78% of the total composition (0346 table 3 example 1).
With regards to claim 7, Araki teaches the composition to contain pigment (0346 table 3 example 1 (0346 table 3, example 1).
With regards to claim 8, Araki teaches the composition to contain A-2-1 (N-isopropylacrylamide (0310)) at a concentration of 5% (0346 table 3 example 6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references read on claim 1, however, they qualify as 102(a)(2) and have the same assignee and/or inventors: Tanaka et al (US 2021/0071024), Tanaka et al (US 2020/0255682), Sato et al (US 2020/0254784), Sekine et al (US 2020/0255679), Tanaka et al (US 2020/0255677), and Sekine et al (US 2020/0392357), Tanaka et al (US 2020/0392353).  The following reference does not have the polycylic hydrocarbon group containing monofunctional monomer: Kohzuki et al (US 2017/0058135).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763